Citation Nr: 1138006	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gout of the right foot.

3.  Entitlement to service connection for left knee disability, as secondary to service-connected right knee disability.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

6.  Entitlement to service connection for chronic renal disease, to include as due to herbicide exposure.

7.  Entitlement to service connection for cardiovascular disease, to include as due to herbicide exposure.

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision and a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On October 26, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, in writing and orally at a videoconference Board hearing, that he wished to withdraw his appeal as to the issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the right lower extremity, chronic renal disease, cardiovascular disease, and hypertension, all to include as due to herbicide exposure.

2.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by complaints of sleep disturbances, nightmare, and isolation, productive of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran is less than persuasive with regard to the onset date of symptoms of gout.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has gout causally related to active service.

5.  The competent credible clinical evidence of record is against a finding that the Veteran has a left knee disability causally related to active service, or caused by, or aggravated by, a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for chronic renal disease, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for cardiovascular disease, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).

7.  Gout was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

8.  A left knee disability, to include degenerative joint disease, was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2010).



DISMISSED CLAIMS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated his intent to withdraw his appeals as to the five issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy (right lower extremity), chronic renal disease, cardiovascular disease, and hypertension, all to include as due to herbicide exposure, in both written correspondence and under oath at the Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.  

The Board acknowledges that the Veteran, in correspondence received by the Board in February and July 2011, stated that he was not withdrawing the above stated appeals.  However, the Veteran and his accredited representative both submitted documents dated in October 2010 requesting withdrawal of the appeals.  In addition, at the Board hearing, both the Veteran and his accredited representative, stated that each of the above stated issues was withdrawn.  At the Board hearing, the undersigned Veteran's Law Judge questioned the Veteran on the withdrawals, and the Veteran agreed that he wished to have the appeals withdrawn.  In addition, no testimony on the merits of the appeal was provided with regard to the issues.  The Board finds that the Veteran withdrew his appeals in October 2010, and that his subsequent statements made more than three months later do not alter the fact that his appeals were withdrawn.  The Veteran is free to file a claim to reopen the previously denied claims for service connection if he wishes.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

VA correspondence, dated in December 2008 informed the Veteran of what evidence was required to substantiate the claims of entitlement to service connection for gout of the right foot and a left knee disability, of his and VA's respective duties for obtaining evidence, and of the criteria for an effective date and disability rating in the event service connection is granted.  VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims.  Thus, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  

Because the January 2008 rating decision granted the Veteran's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the initial evaluation determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The January 2008 Rating decision set forth the relevant diagnostic code (DC) for rating the PTSD at issue (38 C.F.R. § 4.130, DC 9411), and included a description of the rating formula for the current evaluation and the next higher evaluation.  The statement of the case (SOC), under the heading "Reasons and Bases" set forth the relevant DC for rating the PTSD at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private examination and treatment reports, the statements of acquaintances of the Veteran, and statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has carefully reviewed his statements and the medical evidence, and concludes that there has been no identification of further available evidence not already of record. 

At the October 2010 Board hearing, the Board held the record open for an additional 60 days for the Veteran to submit additional evidence.  No additional pertinent evidence of record has been received.  

A VA examination and opinion with respect to the issue of entitlement to service connection for a left knee disability was obtained in March 2009.  A VA examination and opinion with respect to the issue of entitlement to service connection for gout was obtained in April 2010.  VA examinations and opinions with respect to the rating of the Veteran's PTSD were obtained in January 2008 and April 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a reading of the pertinent medical records, clinical interviews with the Veteran, physical examinations, diagnostic testing and psychological testing.  The reports of the VA examinations provide findings relevant to the criteria for rating the disability at issue, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board notes that the VA examination report on the issue of gout does not discuss whether the Veteran's gout is causally related to active service, but instead discusses whether it is related to another disability.  The Board finds that an opinion on whether it is causally related to active service is not warranted because there is no credible evidence of record of an in-service incident or symptoms which could be etiology related to gout, and there is no competent indication in the record of such a relationship.  In addition, the Board finds that there is sufficient competent evidence on file for VA to make a decision on the claim.  Thus, a VA opinion on that issue on a direct incurrence basis is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury, to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).


Ratings in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection- Gout

The first element of a claim for service connection is that there must be evidence of a current disability.  A VA medical record dated in October 2007 reflects that the Veteran has gout in the foot.  An April 2010 VA report reflects that the Veteran has "probable gout."  For purposes of this opinion, the Board finds that the first element of service connection has been met.  

The second element of a claim for service connection is evidence of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, gout.  The Veteran's report of medical history for separation purposes, dated in August 1967, reflects that he denied having foot trouble, lameness, swollen or painful joints, or bone, joint, or other deformity.  The Veteran's report of medical examination for separation purposes dated in August 1967, reflects that the Veteran's lower extremities were noted to be normal upon clinical examination.  The Veteran testified at the Board hearing that he had physical training, low crawling, falling, tripping, and ducking while in service, and that he believes his gout may be related to such activities.  The Board notes that gout is a group of disorders of purine metabolism.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007); there is no competent clinical evidence of record that it is causally related to physical activity described by the Veteran.  Thus, the Board finds that the second element has not been met.

The Board notes that there is no clinical evidence of record that the Veteran's gout is causally related to active service.  The Veteran testified at the October 2010 Board hearing that his provider has never identified to him, or inferred to him, that his gout may be due, in part, to his service.  He then also testified that his provider said it "could be."  (See Board hearing transcript, page 6).  As noted above, the Veteran was provided with 60 days to provide VA with any clinical statement regarding etiology to the Board.  He has not done so.  The Board has reviewed the clinical evidence of record and finds no clinical opinion that causally relates the Veteran's current gout to active service.  In addition, even if there was a medical provider's statement that the Veteran's gout "could" have been caused by active service, such an opinion would be too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

An April 2010 VA examination report reflects the opinion of the examiner that the Veteran has probable gout.  The examiner opined that "what could be happening is that since he started his diuretic he caused the uric acid to elevate which did precipitate gout within the last two years.  It was not worsened by hypertension."  The report is entirely negative for any indication that the Veteran's gout is related to active service.

At the 2010 Board hearing, the Veteran testified that he was first diagnosed with gout "approximately a couple of years ago" but that he has "always had swelling."  The Veteran is competent to testify to factual matters of which he has firsthand knowledge, such as redness, pain, and swelling.  However, the Board finds that any statement by the Veteran as to such symptoms since service is less than persuasive when considered with the record as a whole, to include the Veteran's STRs and the VA medical records.  The earliest clinical evidence of gout is in October 2007.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the present claim, not only is there a lack of medical evidence, but there is also evidence that the Veteran specifically denied swelling and joint problems upon separation from service.  In addition, October 2007 VA medical records which reflect that the Veteran sought treatment for redness, mild swelling and pain with palpation and movement of the right first MCP joint, also note that the Veteran was without history of known gout and had had the symptoms for one week.  An August 2008 VA medical record reflects that the Veteran reported one gout attack in his life.  In addition, earlier records which address an examination of the right foot reflect that there was no swelling.  An STR dated in March 1967 reflects that a canister fell on the Veteran's right ankle and there was a contusion; however, it was noted that there was no swelling.  A May 2007 VA record reflects that the Veteran had stepped on a nail in the middle of the right foot.  Upon examination, it was noted that his right foot was not swollen.  Thus, the clinical evidence of records are negative for swelling of the right foot, the STRs are negative for complaints of gout, the Veteran denied problems of the lower extremity upon separation from service, and the earliest clinical evidence of gout is in October 2007, approximately 30 years after separation from service.  

The Veteran may sincerely believe that his gout is caused by active service, or by a service-connected disability; however, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion in this regard.  The Board also finds that a lay person is not competent to provide an opinion as to whether gout is caused by physical activity in the military.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board finds that service connection for gout is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Service Connection-left knee disability

The Veteran avers that he has a left knee disability secondary to his service-connected right knee disability.  The Veteran is service-connected for a right knee disability, effective from April 2002.

The first element of a claim for service connection is that there must be evidence of a current disability.  VA medical records reflect that the Veteran has degenerative joint disease/chondromalacia patella syndrome of the left knee.  Thus, the Board finds that the first element has been met.  

The second element for service connection on a secondary basis is evidence that the current disability was either caused by, or aggravated by, a service-connected disability. Harder v. Brown, 5 Vet. App. 183 (1993).  

A March 2009 VA examination report reflects that the Veteran reported the onset of left knee pain approximately five years earlier, or in approximately 2004.  (The VA examiner had previously examined the Veteran in November 2008 with regard to his right knee.)  The Veteran reported that he was a machinist for 28 years and that he was on his feet for long periods of time in his work.  Upon examination of the Veteran, the examiner opined as follows

The Veteran's left knee condition is less than 50/50 related to the service-connected right knee condition.  The Veteran's left knee condition is felt to be related to occupational and aging stresses.  He does have evidence of chondromalacia of the kneecaps bilaterally suggesting a degenerative process bilaterally.  It is felt that this more likely related to aging and occupation stresses over the years with wear and tear from these two conditions.  I do not appreciate any limp or altered gait from the right knee that warrants additional stresses on the left knee.  The veteran easily stands from a sitting position.  He ambulates without difficulty.  There is no evidence of altered gait with ambulation.  It is more likely that his left knee condition is related to aging and occupational stresses as a result of the observations noted above.  

The Veteran testified at the October 2010 Board hearing that his treating doctor told him that he was putting pressure on his left side.  The Veteran further testified that he submitted a letter from Dr. H.B. that his condition was related to service.  (See Board hearing transcript, pages 11 and 12.)  The evidence of record includes a June 2008 medical report from Dr. H.B.; however, the record is in regard to his right knee only, and does not discuss the left knee at issue.  

The Veteran may sincerely believe that his left knee disability is caused by, or aggravated by his service-connected right knee disability; however, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion in this regard.  The Board also finds that a lay person is not competent to provide an opinion as to whether the degenerative joint disease/chondromalacia patella syndrome is secondary to another knee disability.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that the Veteran has consistently averred that his left knee disability is causally related to his service-connected right knee disability.  The Board is not bound to discuss a theory of entitlement to service connection on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board notes that even if the Veteran's left knee disability was to be considered on a direct incurrence basis, there is no evidence of record which would warrant service connection.  The evidence of record is against a finding that the Veteran's left knee disability is causally related to active service, or to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased evaluation for PTSD

Service connection has been established for PTSD with an initial evaluation of 30 percent assigned, effective from April 2002.  The Veteran asserts that a higher, or total initial evaluation is warranted for his service-connected PTSD.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

A May 2002 VA medical record reflects that the Veteran's mood was stable with better level of structured activities.  No severe depression was noted.  The Veteran was appropriately dressed and groomed, with good affective range.  He had no noted psychosis or suicidal ideation.  

An August 2002 VA medical record reflects that the Veteran reported that he walks in mornings, was no longer working during the day, and visits family and does some yard work.  No significant depressive symptoms were stated.

A November 2002 VA medical record reflects that the Veteran had no severe depression or anxiety, but isolation and continued alcohol use.  He worked occasionally at a coliseum and was exercising at times, but not consistently.  He was appropriately dressed and groomed, with a slightly irritable affective range.  He had no noted psychosis or suicidal ideation.   

A June 2003 VA medical record reflects that the Veteran was doing a better job of decreasing alcohol use.  No severe depression was noted.  He was appropriately dressed and groomed.  He had good affective range, with no noted psychosis or suicidal ideation.  

A January 2004 VA medical record reflects that the Veteran's mood was stable and he had "cut down" on alcohol use.  He had no noted psychosis.  His overall functioning was stable.  He was appropriated dressed and groomed.  He had a slightly irritable affect, with no psychosis or suicidal ideation.

A January 2005 VA medical record reflects that the Veteran continued to use sleep medication.  His mood described as neutral and stable, and it was noted that his brother had died recently.  The Veteran reported that he was trying to "get closer" to his sons.  He was appropriately dressed and groomed with no abnormal movements.  His affect was capable of range.  His thought process was logical and goal directed without thought disorder.  He had no noted suicidal or homicidal ideation, or auditory or visual hallucinations.  

A June 2005 VA medical record reflects that the Veteran did not presently have thoughts of harming himself or others. 

An August 2005 VA medical record reflects that the Veteran was not sleeping as well since he was out of medication.  The Veteran reported more adhedonia, a depressed mood state, and spending less time active with things he used to enjoy.   He reported that his energy level was down.  The examiner noted that unlike previous visits, the Veteran was interested in antidepressant treatment.  He was appropriately dressed and groomed with slightly slower psychomotor activity.  His mood was down, and his affect was more restricted but he was capable of range.  His thought process of logical and goal directed.  There was no psychosis or suicidal ideation.  It was noted that there was isolation.  

A February 2006 statement by R.I., Sr. reflects that he has known the Veteran for more than 45 years, and has heard the Veteran complain of sleepless nights and bad dreams for over 20 years.

A February 2006 statement from Revered S. M. reflects that he has known the Veteran for 17 years and has witnessed his inability to remain focused and his nervousness during conversation.  He indicated that the Veteran becomes irritated due to discussions having to be repeated because of hearing loss.

A February 2006 statement from R. B. reflects that he has known the Veteran for more than 20 year and has heard the Veteran complain of "not sleeping at night and having a drinking problem."

An undated statement from J.H. reflects that she has known the Veteran for approximately 15 years.  She reported that he becomes angry sometimes about "the least little thing", that he cries sometimes for no apparent reasons, that he drank heavily while they were dating, and that he would wake up thinking he was still in the military.  She noted that he has mood swings, and wants to be augmentative,

A November 2006 VA medical record reflects that the Veteran still had sleep problems.  He reported that he did volunteer work about three hours a day, four to five times a week.  He believed that there was some improvement in his mood because it [the volunteer work] takes his mind off of his problems.  He was having some problems with his sister, who had moved in with him after Hurricane Katrina.  He was appropriately dressed and groomed with no abnormal movements.  His mood was neutral.  His affect was capable of range.  His thought process was logical and goal directed with thought disorder.  He had no suicidal or homicidal ideation, and no hallucinations.  

An April 2007 VA medical record reflects that the Veteran reported he had good support with his sister, who was living with him.  His day activity was visiting nursing home residents from his church.  He continued to have nightmares.  He was appropriately dressed and groomed with no abnormal movements.  His mood was neutral.  His affect was capable of range.  His thought process was logical and goal directed with no thought disorder.  He had no suicidal or homicidal ideation and no hallucinations.  

A January 2008 VA examination report reflects that the Veteran reported that he takes medication for his PTSD symptoms.  The Veteran reported distressing thoughts about Vietnam, nightmares and sleep disturbances.  He lived with his sister and worked part-time at the fair ground driving people during the rodeo season.  The Veteran was casually groomed and fully cooperative.  His eye contact was good, his mood was somewhat somber but generally euthymic, and he demonstrated some anger , although not directed at the examiner.  His speech was within normal limits with regard to rate and rhythm.  His thought processes and associations were logical and tight.  There was no loosening of associations noted and no confusion.  The memory was grossly intact.  He was oriented in all spheres.  He did not report any hallucinations.  His insight and judgment were adequate.  He denied suicidal intent, although he did report some suicidal ideation.  The examiner assigned a GAF score of 50.  The examiner stated that he believed his symptoms were "mild to moderate."

An October 2008 VA medical record reflects that the Veteran reported he was "alot [sic] better".  He reported his mood was about the same and he described himself as "standoffish" and isolative.  He reported that he was trying to decrease his alcohol use.  He was appropriately dressed and groomed with no abnormal movements.  His mood was neutral.  His affect was capable of range.  His thought process was logical and goal directed with no thought disorder.  He had no suicidal or homicidal ideation and no hallucinations.

In an April 2009 statement, the Veteran stated that he uses employment and alcohol as forms of self-medication.  He further reported that now that he was no longer working, he was having more frequent and severe flashback episodes.  

A July 2009 VA medical record reflects that the Veteran reported that he had had a family reunion but that he chose to go to a casino instead, where he did very little gambling and instead watched television.  He had little specific structure with his days, and reported that he visited friends during the day.  He was appropriately dressed and groomed with no abnormal movements.  His mood was neutral.  His affect was capable of range.  His thought process was logical and goal directed with no thought disorder.  He had no suicidal or homicidal ideation and no hallucinations.

An April 2010 VA examination report reflects that the Veteran had a startle reaction to loud noises, and did not like large crowds.  He had distressing thoughts about Vietnam two to three times a week, which was less often than when he first returned from Vietnam.  The Veteran stated that he thought his PTSD symptoms were getting worse, but the examiner noted that the Veteran was "rather unspecific about how they were getting worse."  The Veteran stated that he thought his sleep was more disturbed, his dreams worse, he had more trouble getting along with people, and that he still did not like to be around crowds.  He denied suicidal or homicidal ideation.  Upon clinical examination, it was noted that the Veteran was casually dressed and groomed, cooperative, and pleasant.  He had "rather neutral emotion with some mild sadness."  He made only fair eye contact.  His speech was logical and coherent and within normal limits at a suspected rate and rhythm.  He was alert and oriented in all spheres.  His thought processes were logical and tight.  There was no looseness of associations noted.  The Veteran was not confused and his memory seemed largely intact.  He reported no hallucinations and no delusional material was found.  His insight and judgment were adequate.  The examiner assigned a GAF score of 61.  It was noted that the Veteran had "mild to moderate symptoms" of PTSD which would not prevent him from working or participating in most activities.  There was no impairment in thought processing or communication found.    

The Veteran testified at the October 2010 Board hearing that he has flashbacks one to three times a week, that he does not get along with his neighbors and that there are young people in his neighborhood, which has incidents of theft, drugs, stealing, and cars being broken into.  He reported that he takes daily medication, which makes him sluggish.  He reported that if he did not take his medication, he thinks he would be nervous.  He stated that he does not socialize as much as he used to because people do not understand his feelings.  He noted that he "hangs around" with a lot of Veterans because they feel the same way that he does.  He has two sons and a daughter, but does not get along with one of his sons.  He reported some short term memory problems, disorientation, and mood swings.  He denied panic attacks, and noted that perhaps he has a "little bit" of anxiety.  He reported that he has thought about suicide.  He reported bad dreams, that he was suspicious of people especially around a crowd, and that he sometimes had difficulty with coworkers and supervisors.

As noted above, in order to warrant a 50 percent evaluation, the Veteran would have to show symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  The Board finds that the evidence of record does not warrant a 50 percent evaluation.  

With regard to speech, a January 2008 VA examination report reflects that the Veteran speech was within normal limits with regard to rate and rhythm.  An April 2010 VA examination report reflects that the Veteran's speech was logical and coherent and within normal limits at a suspected rate and rhythm.  The evidence of record is against a finding of circumstantial, circumlocutory, or stereotyped speech, or flattened affect.  The records reflect good affective range in May 2002 and June 2003, slightly irritable affective range in November 2002 and January 2004, and that the Veteran was capable of range in January 2005, August 2005, November 2006, April 2007, October 2008, and July 2009.  

With regard to panic attacks, the numerous VA medical records are negative for panic attacks, and the Veteran denied panic attacks at the October 2010 Board hearing. 

With regard to difficulty in understanding complex commands, the evidence is against such a finding.  The records consistently reflect that the Veteran did not have impairment in thought processing or communication.  His thought process was logical and goal directed without thought disorder.  Although he testified that he sometimes would have to have to have things written down or he would forget things, this does not reflect difficulty understanding.

With regard to impairment of short- and long-term memory, the Veteran testified at the October 2010 Board hearing that he has some short term memory problems.  He testified that if he does not write down something, such as making a shopping list, he might forget to buy an item.  The January 2008 VA examination report reflects that his memory was grossly intact.  In addition, the April 2010 VA examination report reflects that the Veteran's memory seemed largely intact.  The Board notes that even if the Veteran had mild memory loss, such a symptom is considered in the award of a 30 percent evaluation under general rating formula for mental disorders. 

With regard to impaired judgment and impaired abstract thinking, the clinical evidence of record is negative for impaired judgment or abstract thinking.  The January 2008 VA examination report reflects that the Veteran's insight and judgment were adequate.  The April 2010 VA examination report reflects that his insight and judgment were adequate.  

With regard to disturbances of motivation and mood, or difficulty in establishing effective work and social relationships, the evidence reflects that it was noted that there was no severe or significant depression in May 2002, August 2002, November 2002, or June 2003.  An August 2005 VA medical record reflects reports of adhedonia and depressed mood.  It was noted that the Veteran's mood was "down" and he was interested in antidepressant treatment.  The undated statement from J.H. noted that the Veteran had "mood swings".  The November 2006 VA medical record reflects that the Veteran believed that there was some improvement in mood.  His mood was noted to be neutral in November 2006 and April 2007 VA medical records.  A January 2008 VA examination report reflects mood was somewhat somber but generally euthymic.  The examiner opined that the Veteran's PTSD symptoms were "mild to moderate."  VA medical records note neutral mood in October 2008 and July 2009.  An April 2010 VA examination report reflects the Veteran had "rather neutral emotion with some mild sadness."  Thus, the evidence of record reflects that the Veteran's mood was generally neutral with some depression.  The Board notes that depressed mood is considered in the award of a 30 percent evaluation under the general rating formula for mental disorders

With regard to difficulty in establishing and maintaining effective work and social relationships, the Veteran reported that he isolates himself.  However, the record also reflects that the Veteran has been friends with S.M. for 17 years, and friends with J.H. for 15 years.  It also reflects that his sister moved in with him after Hurricane Katrina and she is a system of support (August 2007 record).  Although he does not get along with one of his sons, he reported no such trouble with his other two children.  The record also reflects that he visits his family (August 2002 record), volunteers several hours a day, several days a week (November 2006 record), visits nursing home residents from his church (April 2007 record), worked part-time at a fair ground driving people during rodeo season (January 2008 record), visits friends during the day (July 2009 record) and associated with Veterans who understand his feelings (October 2010 testimony).

In sum, the evidence of record is consistent with a 30 percent evaluation which takes into consideration depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  The Veteran does not meet the majority of symptoms which would warrant a 50 percent or higher evaluation.  The Board acknowledges that the Veteran has stated that he has thought of suicide or violence; however, the records consistently note a lack of suicidal or homicidal ideation.  They also reflect no problems with personal hygiene and no spatial disorientation.  They are negative for impaired impulse control, near continuous panic or depression affecting the ability to function independently, obssessional rituals which interfere with routine activities, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. 

The evidence of record contains the following GAF scores for the Veteran:

48 - May 2002 
48 - August 2002
51 - November 2002
51 - June 2003
51 - January 2004
51 - January 2005
51 - August 2005
50 - January 2008
51 - November 2006
51 - April 2007
51 - October 2008
51 - July 2009
61 - April 2010

A GAF score is not dispositive of the issue on appeal, and must be considered in conjunction with the overall objective evidence of record.  The Board acknowledges that the Veteran had GAF scores of 48 in 2002, which would indicate serious problems.  However, the actual symptoms are noted to be negative for severe or significant depression, psychosis, suicidal ideation, or problems with hygiene.  The Board also notes that the majority of the GAF scores of record are 51.  The Board notes that the January 2008 examiner assigned a GAF score of 50 and noted that the Veteran had "mild to moderate symptoms."  The GAF score of 61, assigned by the April 2010 examiner indicates mild symptoms.  The Board notes that clinical findings are more probative than a GAF score as these findings more accurately portray the relevant symptoms of the Veteran's service-connected PTSD.  There is no justification for increasing the rating for the Veteran's PTSD on the basis of his GAF scores.  The Board finds that the Veteran's moderate symptoms are accurately reflects by the 30 percent evaluation.

In view of the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for PTSD for the entire rating period on appeal.

The Board has considered whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate numerous PTSD symptoms, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.


						(Continued on next page.)

ORDER

The appeal for the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is dismissed.

The appeal for the claim of entitlement to service connection for peripheral neuropathy (right lower extremity), to include as due to herbicide exposure, is dismissed.

The appeal for the claim of entitlement to service connection for chronic renal disease, to include as due to herbicide exposure, is dismissed.

The appeal for the claim of entitlement to service connection for cardiovascular disease, to include as due to herbicide exposure, is dismissed.

The appeal for the claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, is dismissed.

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for gout of the right foot is denied.

Entitlement to service connection for left knee disability, as secondary to service-connected right knee disability, is denied.




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


